Title: From Benjamin Franklin to La Rochefoucauld, 21 January 1778
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Passy Jan. 21. 78
Mr. Franklin presents his Compliments respectfully to M. le Duc de Rochefoucauld. He will read and return as soon as possible the Papers mentioned. News is received this Morning from England, that a Vessel arrived from New York, which Place she left the 16th of December, brings Advice, that General Howe march’d out of Philadelphia the 5th, drove in G. Washington’s Picquet Guards, and presented himself before his Camp; but finding him too strong, and too well posted, he retired again to Philadelphia. This seems to be the “forward Step” he promised in his last Dispatches. It is said he was much harrassed in his Return.
